Per Curiam,
Nothing need to be added to the very satisfactory opinion of the learned President Judge in the court below. None of his findings are lacking in adequate support in the evidence, while his conclusions of law commend themselves to our approval. The contention of appellant that statutory restrictions are conditions of the power in corporations to issue capital stock is conceded; but on the facts of this case there was no violation’ of any conditions; the stock issued to the plaintiff was for services rendered the corporation, the value of which was determined by the directors of the company. The compensation allowed for the services may have inclined towards extravagance, but that is not a matter for our consideration. It is impossible to derive any fraudulent intent on the part of the directors in connection therewith. For the reasons so clearly stated in the discussion of the case by the learned President Judge the appeal is dismissed.